NO. 07-12-00075-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                      MAY 10, 2012


              IN THE MATTER OF THE MARRIAGE OF PABLO CHAVEZ
                   AND ARELLI ROJO AND IN THE INTEREST OF
                           U.C. AND J.C., CHILDREN


            FROM THE 31ST DISTRICT COURT OF HEMPHILL COUNTY;

              NO. 6660; HONORABLE STEVEN RAY EMMERT, JUDGE


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

                                ON MOTION TO DISMISS


       Appellant, Arelli Rojo, has informed this Court by motion to dismiss this appeal

that she no longer desires to pursue the appeal. No decision of this Court having been

delivered to date, we grant the motion. Accordingly, the appeal is dismissed. See TEX.

R. APP. P. 42.1(a)(1). As there was no contrary agreement of the parties included in

appellant’s motion, all costs related to this appeal are assessed against appellant. See

TEX. R. APP. P. 42.1(d). If dismissal will prevent appellee from seeking relief to which he

would otherwise be entitled, the Court directs appellee to file a timely motion for

rehearing. No motion for rehearing from appellant will be entertained.



                                                        Mackey K. Hancock
                                                             Justice